236 Ga. 793 (1976)
225 S.E.2d 308
AMERICAN INSTITUTE OF INDUSTRIAL ENGINEERS
v.
CHILIVIS et al.
30972.
Supreme Court of Georgia.
Argued April 19, 1976.
Decided May 5, 1976.
Neely, Freeman & Hawkins, Edgar A. Neely, Jr., Richard K. Hines, V, for appellant.
Arthur K. Bolton, Attorney General, Franklin N. Biggins, Assistant Attorney General, Stark, Stark & Henderson, Homer M. Stark, for appellees.
UNDERCOFLER, Presiding Justice.
The question here is whether the real and personal property of appellant's national headquarters located in Gwinnett County is exempt from ad valorem taxation under Code Ann. § 2-5404 and Code § 92-201. The appeal is from a judgment that the appellant is not a college, incorporated academy, seminary of learning or purely public charity and therefore its real and personal properties are not exempt from ad valorem taxation under the foregoing code sections. The evidence supports the finding of the trial court that plaintiff's membership is composed of approximately 20,000 dues-paying members who are industrial engineers or who are working in the industrial engineering-related fields; that the appellant's primary purpose is to promote the advancement of industrial engineering by serving the needs of the industrial engineers who are members of the appellant's organization; and that appellant fulfills its primary purpose by distributing technical publications to its membership and through seminars and other educational workshops. The trial court concluded that the appellant does not operate a college, seminary, or other institution *794 of learning, and is not a purely public charity. We agree. The appellant is organized for a worthy purpose and contributes to the advancement of engineering knowledge, however, in our opinion these laudable purposes do not bring it within the Constitution and statute exempting property from ad valorem taxation. Camp v. Fulton County Medical Society, 219 Ga. 602 (135 SE2d 277) (1964). See Historic House Museum Corp. v. Camp, 223 Ga. 510 (156 SE2d 361) (1967).
Judgment affirmed. All the Justices concur, except Jordan, J., who concurs in the judgment only.